Citation Nr: 1034759	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-16 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for nerve damage of the 
right foot.

4.  Entitlement to service connection for polyneuropathy of the 
lower extremities.

5.  Entitlement to service connection for polyneuropathy of the 
upper extremities.

6.  Entitlement to service connection for a bilateral hearing 
loss disability.

7.  Entitlement to an initial rating in excess of 10 percent for 
status post anterior cruciate ligament reconstruction of the left 
knee.

8.  Entitlement to an initial rating in excess of 20 percent for 
cervical spondylosis with degenerative disc disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1989 to October 
1998.  

The claims for higher initial ratings for the left knee and 
cervical spine and service connection for the right shoulder come 
before the Board of Veterans' Appeals (Board) on appeal from a 
September 1999 rating decision of the RO in Los Angeles, 
California, which granted service connection for the left knee 
and cervical spine and denied service connection for the right 
shoulder.  The issues of service connection for Raynaud's 
disease, nerve damage of the right foot and bilateral hearing 
loss arise from a May 2003 rating decision.  The issues of 
polyneuropathy of the upper and lower extremities arise from a 
September 2005 rating decision.  

The appellant testified before the undersigned at a February 2010 
hearing at the RO.  A transcript has been associated with the 
file.

The issues of service connection for Raynaud's disease, a 
right shoulder condition, nerve damage of the right foot, 
and polyneuropathy of the lower extremities and an 
increased initial rating for status post anterior cruciate 
ligament reconstruction of the left knee are addressed in 
the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant has withdrawn his appeal seeking service connection 
for a bilateral hearing loss disability and polyneuropathy of the 
upper extremity and seeking an increased rating for cervical 
spondylosis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met on the issues of service connection for a 
bilateral hearing loss disability and polyneuropathy of the upper 
extremity and an increased rating for the cervical spine 
spondylosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 2, 2010, the appellant stated under oath that he 
wanted to withdraw his claims for service connection for a 
bilateral hearing loss disability and polyneuropathy of the upper 
extremities and an increased initial rating for cervical 
spondylosis with degenerative disc disease.  That statement was 
reduced to writing by transcription.  VA regulation provides for 
the withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 38 
C.F.R. § 20.204(b) (2009); Hanson v. Brown, 9 Vet. App. 29, 31 
(1996) (When a claim is withdrawn by a veteran, it ceases to 
exist; it is no longer pending and it is not viable).

As of February 2, 2010, the Board had not yet issued a final 
decision on this case, therefore the appellant's withdrawal of 
these issues is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that had 
been previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d)(West 2002 & Supp. 2009).

Because the appellant has clearly expressed his desire to 
terminate his appeal for service connection for bilateral hearing 
loss and polyneuropathy of the upper extremities and an increased 
initial rating for cervical spondylosis with degenerative disc 
disease, because he has done so in writing, and because the Board 
had not yet promulgated a decision on his appeal at the time of 
his request for withdrawal, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the appellant's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The claims for service connection for a bilateral hearing loss 
disability and polyneuropathy of the upper extremities and an 
increased initial rating for cervical spondylosis with 
degenerative disc disease are dismissed.


REMAND

The Board must remand to obtain private medical records.

In January 2005, the appellant submitted a statement in support 
of his claim, a set of medical records and authorized release 
forms.  Some records from the appellant's private treatment 
providers were included; however, the statement indicated that 
the appellant wanted VA to obtain supporting medical records from 
his private treatment providers, namely Hanger Prosthetics and 
Orthopedics from October to December 2004, Dr. D. Mishra at St. 
Francis Memorial Hospital in October 2004, Dr. Collins from 
October to December 2004 and Dr. Loeb at the Northern California 
Arthritis Center from September to December 2004.  The RO took no 
action with regard to these requests for assistance.  The RO did 
not inform the appellant that no action would be taken.  
Accordingly, the Board must remand to assure an adequate record 
on review and comply with VA's duty to assist.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005).

The Board is aware that authorized release forms expire 180 days 
after signature.  All of the authorization forms submitted in 
January 2005 have expired.  Thus, the RO will need to seek fresh 
authorization from the appellant or have him submit these records 
on his own.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete new 
authorized release forms for treatment and 
evaluation records from Hanger Prosthetics 
and Orthopedics, Dr. D. Mishra at St. Francis 
Memorial Hospital, Dr. Collins and Dr. Loeb 
at the Northern California Arthritis Center.  
Inform him that he may submit any such 
records himself, or authorize VA to obtain 
the records on his behalf.  Obtain any such 
records so identified and authorized.

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


